OFFICE OF THE All-ORNEY GENERAL       OF TEXAS
                         AUSTIN




Honorablo Roy L. lilll
County Attorney
Rsllinger, Toxm


                         OPiniOn NO. fJ-18113:
                         Reg FedsrnY’iGige-4n~   ‘klour Law a~
                              appli&.t_o sohool'M%stricts
                              of Taxas
                                        *-----cl
         Ps have your latter
inquiry or this depertnont
Indspondent School Dlstric
                                         he school district,




                               the Federal Wage and Hour
                           same being Seotion 201 to 219
of Chaptor 8, Title 29 of ths UI 6. Code snnotatod, doee
not effeat State Independent school districts at all.
This is bocsuse Of SW. 203 subdivision (d), whiah ie as
PollowsI
Honorable Roy L. hill - page 2



               wf3mployer* includes any person acting
     directly or indirectly in the interast of an em-
     ployer in relation to an employee but shall not
     include the United States or any State or politi-
     cal subdivision of a State, or any labor organ%-
     zation (other than when acting 3s an employer),
     or anyone acting in the capacity of officer or
     agent of such labor organization.*
              It will be observed at once from this definition
of *employer* that it does not include state     or political
~~\xli.vi~ion~   of the State. Therefore, the Act will not ap
ply to school districts if they are political subdivisions
of the State.
          In the Case of Xing*s Sstate, et al, Y. School
Trustees of Xillacy County, et al, 33 S. '9. (2) 783, it
was held that school districts ore political subdivisions
of the State. This case Was decided by th,eSan Antonio
Court of Civil Appeals, in Which Writ of error was refused,
and seems to be in keeping with the general rule. For this
reason, you are advised that the tas collector and assist-
ant tax collector of the BallLnger Independent School Dis-
trriotdo not come vithin the provisions of the so-called
Wage and Hour Act of the Federal Government.

                                   Avery truly yours
                                 ATTORREZ G%NZRAL OF T-&S




                                                 Assistant
GS-ZR